Exhibit 3.4 ROSS MILLER Filed in the office of Document Number Secretary of State /s/ Ross Miller 20070609726-39 204 North Carson Street, Ste 1 Ross Miller Filing Date and Time Carson City, Nevada 89701-4299 Secretary of State 09/05/2007 12:00 PM (778) 654 5708 State of Nevada Entity Number Website: secretaryofstate.biz C20370-2000 Certificate of Correction (PURSUANT TO NRS 78, 78A, 80, 81, 82, 84, 86, 87, 88. 88A, 89 AND 92A) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Correction (Pursuant to NRS 78, 78A, 80, 81, 82, 84, 86, 87, 88, 88A, 89 and 92A) 1.The name of the entity for which, correction is being made: Shearson Financial Network. Inc. 2.Description of the original document for which correction is being made: Certificate of Change (Pursuant to NRS 78.209) 3.Filing date of the original document for which correction is being made: 08/15/2007 4.Description of the inaccuracy or defect. Due to a clerical error, the current number of authorized shares of the Company listed in Item 4 on the Certificate of Change was incorrect. Item 4 of the Certificate of Change as filed on August 15, 2007 stated the following: The current number of authorized shares and the par value, if any, of each class of series, if any, of shares after the change: 300,000,000 shares of common stock, par value of $0.001 15,000,000 shares of Series A preferred stock, par value of $0.01 5.Correction of the inaccuracy or defect. Item 4 of the Certificate of Change, as corrected, should reflect the following: The current number of authorized shares and the par value, if any, of each class of series, if any, of shares after the change: 5,000,000 shares of common stock, par value of $0.001 15,000,000 shares of Series A preferred stock, par value of $0.01 6. Signature X /s/ Michael Barron CEO 8/31/07 Authorized Signature Title* Date *If entity is a Corporation, it must be signed by an Officer if stock has been issued, OR an Incorporator or Director if stock has not been issued; a Limited -Liability Company, by a manager or managing, members; a Limited Partnership or Limited-Liability Limited Partnership, by a General Partner; a Limited-Liability Partnership, by a Managing Partner; a Business Trust, by a Trustee. IMPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees.
